PER CURIAM.
The judgments appealed are affirmed, but case nos. 77-693 (cir.ct.no. 77-120) and 77-815 (cir.ct.no. 77-805) are remanded for resentencing.
In case no. 77-693 the trial court imposed only a single sentence on two separate counts of carrying a concealed firearm. This is a general sentence, which is no longer proper and may not be imposed by a trial court. Dorfman v. State, 351 So.2d 954 (Fla.1977); Darden v. State, 306 So.2d 581 (Fla.2d DCA 1975); Darden v. State, 330 So.2d 750 (Fla.2d DCA 1976). That sentence is therefore vacated and that case remanded for entry of a separate sentence on each count.
In case no. 77-815 appellant was sentenced to 15 years for uttering a forged instrument. That offense is a third degree felony, § 831.02, Fla.Stat. (1975), punishable by a maximum prison sentence of five years, § 775.082(3)(d), Fla.Stat. (1975). This sentence is therefore vacated and that case remanded for imposition of a sentence within the legal maximum. Appellant is entitled to be present at resentencing.
Remanded for resentencing in two of the cases; otherwise affirmed.
OTT, Acting C. J., and RYDER and DANAHY, JJ., concur.